Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-13, 15, 17, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (EP0549172A from IDS) in view of Umetani et al. (5,297,937 from IDS).      
Regarding claim 1, Thomas a method of forming a hollow aerofoil for a gas turbine engine, the aerofoil having a pressure surface (inner) and a suction surface  (outer), the method comprising the steps of:  5providing a first panel 2; laying a second panel 3 over at least a part of the first panel; 10loading the aerofoil sub-assembly into a forming rig and performing a bonding step in which the temperature of the first panel, second panel, raised to a bonding temperature at which the first panel and the second panel are joined together; and performing a hot forming step to generate the shape of the pressure 15surface and suction surface, the hot forming step including: forming a surface of the first panel from a first shape into a second shape, the first shape defined by the first panel having a top surface defining a first plane and a bottom surface defining a second plane, the first plane being parallel with the second plane (figure 1a), the second shape defined by the first panel having the pressure surface (inside surface where gas is applied); and forming a surface of the second panel facing away from the surface of the first panel from a third shape into a fourth shape, the third shape defined by the second panel having a top surface defining a third plane and a bottom surface defining a fourth plane, the third plane being parallel with the fourth plane (figure 1a), the fourth shape defined by the second panel having the suction surface (outside surface); wherein the hot forming step and bonding step are performed in the same forming rig (figure 1, column 3 line 25 to column 5 line 57).  Thomas discloses that the surfaces of the two sheets are originally formed from flat sheets with parallel surfaces (figure 1a) and then pressed into the desired shape (figure 1b) before superplastic forming (figure 1c). 
Thomas discloses diffusion bonding, but does not specifically disclose providing a bonding material between a joining region of the first panel and a joining region of the second panel to form an aerofoil sub-assembly.  However, Umetani discloses making a hollow rotor blade for a gas turbine that uses diffusion bonding or diffusion brazing for joining the sheets and core together (abstract, 4 lines 23-41).  Umetani provides a list of known processes and states that one skilled in the art could pick from the list of choices.  To one skilled in the art at the time of the invention it would have been obvious to use a bonding material as taught by Umetani because braze materials are well known for joining air foil components due to their ability to withstand high temperatures and ensure a strong connection between the two workpieces.  Applying a bonding material within the diffusion bonding process would further strengthen the joint.
Regarding claim 2, Thomas discloses that the bonding step and the hot forming step are performed without removing the panels from the 20forming rig (column 5 lines 54-57).  
Regarding claim 3, since the bonding and hot forging steps are performed in the same apparatus it is the Examiner’s position that the bonding step overlaps with the hot forming step.  
Regarding claims 4-5, 15, Thomas discloses that bonding step can be 871-982 C and the hot form can be 815-926 C (column 4 line 41 to column 5 line 20).  The temperatures can be within 50 degrees of each other.  Thomas also discloses that the temperatures can be varied to maintain a suitable range (column 5 lines 20-28). To one skilled in the art at the time of the invention it would have been obvious to determine the ideal temperatures suitable for the hot forming and bonding based on the materials and process performed.
Regarding claims 6-7, Thomas discloses that the bonding step is between 871-982 C for up to 3.5 hours.  Thomas discloses that the hot forging is 815-926 C for up to 2.5 hours (column 4 line 41- column 5 line 20.  Thomas discloses that the temperature and times can be varied depending on materials and thickness (column 5 lines 20-28).  To one skilled in the art at the time of the invention it would have been obvious to determine the ideal temperature and time for each step to ensure a proper bond and hot forming based on the materials and thickness of the workpieces.  
Regarding claims 11 and 13, Umetani discloses that the bonding step the bonding step is an activated diffusion bonding step, the bonding material is an activated diffusion bonding material (braze) that acts to locally reduce the melting point of the first panel and the second panel at the respective joining regions, 20and, at the bonding temperature, the first panel and the second panel are joined together through activated diffusion bonding between the respective joining regions (abstract, column 4 lines 23-41).  
Regarding claim 12, Umetani discloses that the activated diffusion bonding material comprises CuNi (abstract, column 4 lines 23-41).  
Regarding claim 17, Thomas discloses that first panel comprises a root portion 4 for attaching the finished aerofoil to a gas turbine engine. 
Regarding claim 20, Thomas discloses that the first panel and the second panel are bigger than the final formed aerofoil; and the method further comprises a finishing step in which an edge region is removed to produce at least the leading and/or trailing edges of the aerofoil (abstract).
Regarding claim 21, Thomas discloses that the first and second panel contain titanium (column 3 lines 25-40).

Alternative rejection to the claims
Claims 1-7, 11-13, 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckford (2005/0035183) in view of Thomas et al. (EP0549172A from IDS) and Umetani et al. (5,297,937 from IDS).                                                                                                                                                                                      
Regarding claim 1, Beckford discloses a method of forming a hollow airfoil for a gas turbine engine, the aerofoil having a pressure surface and a suction surface, the method comprising: providing a first panel, laying a second panel over at least a part of the first panel, loading the aerofoil into a forming rig and performing a bonding step in which the temperature of the first panel, second panel, is raised to a bonding temperature at which the first panel and the second panel are joined together; (paragraphs 0052-0066).
Beckford discloses diffusion bonding, but does not specifically disclose providing a bonding material between a joining region of the first panel and a joining region of the second panel to form an aerofoil sub-assembly.  However, Umetani discloses making a hollow rotor blade for a gas turbine that uses diffusion bonding or diffusion brazing for joining the sheets and core together (abstract, 4 lines 23-41).  Umetani provides a list of known processes and states that one skilled in the art could pick from the list of choices.  To one skilled in the art at the time of the invention it would have been obvious to use a bonding material as taught by Umetani because braze materials are well known for joining air foil components due to their ability to withstand high temperatures and ensure a strong connection between the two workpieces.  Applying a bonding material within the diffusion bonding process would further strengthen the joint.
Beckford does not disclose performing a hot forming step to generate the shape of the pressure surface and suction surface, the hot forming step including forming a surface of the first panel from a first shape into a second shape, the first shape defined by the first panel having a top surface defining a first plane and a bottom surface defining a second plane, the first plane being parallel with the second plane, the second shape defined by the first panel having the pressure surface, and forming a surface of the second panel facing away from the surface of the first panel from a third shape into a fourth shape, the third shape defined by the second panel having a top surface defining a third plane and a bottom surface defining a fourth plane, the third plane being parallel with the fourth plane, the fourth shape defined by the second panel having the suction surface that the hot forming step and the bonding step are performed in the same forming rig.  However, Thomas a method of forming a hollow aerofoil for a gas turbine engine, the aerofoil having a pressure surface (inner) and a suction surface  (outer), the method comprising the steps of:  5providing a first panel 2; laying a second panel 3 over at least a part of the first panel; 10loading the aerofoil sub-assembly into a forming rig and performing a bonding step in which the temperature of the first panel, second panel, raised to a bonding temperature at which the first panel and the second panel are joined together; and performing a hot forming step to generate the shape of the pressure 15surface and suction surface, the hot forming step including: forming a surface of the first panel from a first shape into a second shape, the first shape defined by the first panel having a top surface defining a first plane and a bottom surface defining a second plane, the first plane being parallel with the second plane (figure 1a), the second shape defined by the first panel having the pressure surface (inside surface where gas is applied); and forming a surface of the second panel facing away from the surface of the first panel from a third shape into a fourth shape, the third shape defined by the second panel having a top surface defining a third plane and a bottom surface defining a fourth plane, the third plane being parallel with the fourth plane (figure 1a), the fourth shape defined by the second panel having the suction surface (outside surface); wherein the hot forming step and bonding step are performed in the same forming rig (figure 1, column 3 line 25 to column 5 line 57).  Thomas discloses that the surfaces of the two sheets are originally formed from flat sheets with parallel surfaces (figure 1a) and then pressed into the desired shape (figure 1b) before superplastic forming (figure 1c).  To one skilled in the art at the time of the invention it would have been obvious to form the panels into a desired shape from a flat sheet with parallel sides because it allows the user to manipulate and shape the sheets into a required form that is desired for the final product.  It is known in the art to hot form into desired shapes from a flat stock as these are easily acquired, easily stored, and easily manufactured.  Hot forming the sheet prior to super plastic forming will ensure that the superplastic process creates the desired shape of the final product.  To one skilled in the art at the time of the invention it would have been obvious to perform the process in the same rig to cut down on apparatuses needed which would cut down on production costs and save on space. 
Regarding claim 2, Thomas discloses that the bonding step and the hot forming step are performed without removing the panels from the 20forming rig (column 5 lines 54-57).  
Regarding claim 3, since the bonding and hot forging steps are performed in the same apparatus it is the Examiner’s position that the bonding step overlaps with the hot forming step.  
Regarding claims 4-5, 15, Thomas discloses that bonding step can be 871-982 C and the hot form can be 815-926 C (column 4 line 41 to column 5 line 20).  The temperatures can be within 50 degrees of each other.  Thomas also discloses that the temperatures can be varied to maintain a suitable range (column 5 lines 20-28). To one skilled in the art at the time of the invention it would have been obvious to determine the ideal temperatures suitable for the hot forming and bonding based on the materials and process performed.
Regarding claims 6-7, Thomas discloses that the bonding step is between 871-982 C for up to 3.5 hours.  Thomas discloses that the hot forging is 815-926 C for up to 2.5 hours (column 4 line 41- column 5 line 20.  Thomas discloses that the temperature and times can be varied depending on materials and thickness (column 5 lines 20-28).  To one skilled in the art at the time of the invention it would have been obvious to determine the ideal temperature and time for each step to ensure a proper bond and hot forming based on the materials and thickness of the workpieces.  
Regarding claims 11 and 13, Umetani discloses that the bonding step the bonding step is an activated diffusion bonding step, the bonding material is an activated diffusion bonding material (braze) that acts to locally reduce the melting point of the first panel and the second panel at the respective joining regions, 20and, at the bonding temperature, the first panel and the second panel are joined together through activated diffusion bonding between the respective joining regions (abstract, column 4 lines 23-41).  
Regarding claim 12, Umetani discloses that the activated diffusion bonding material comprises CuNi (abstract, column 4 lines 23-41).  
Regarding claim 16, Beckford discloses forming an interim 5weld between the first panel and the second panel when forming the aerofoil sub-assembly (paragraphs 0052-0066).  
Regarding claim 17, Beckford discloses that first panel comprises a root portion for attaching the finished aerofoil to a gas turbine engine (paragraph 0053).  
Regarding claim 18, Beckford discloses a hot creep forming step (paragraphs 0052-0066).  
Regarding claim 19, Beckford does not specifically disclose that one of the first panel and the second panel comprises a recess into which the other of the first panel and the second panel is placed when forming the aerofoil sub- assembly.  However, this is a design choice and does not appear to be critical to the invention.  It would have been obvious to one skilled in the art at the time of the invention to determine the ideal shape and size of each panel in order to achieve the desired final shape after brazing and hot forming.  Furthermore, placing one panel into a recess of another panel would prevent movement or misalignment of the two panels during brazing.
15

Regarding claim 20, Beckford discloses that the first panel and the second panel are bigger than the final formed aerofoil; and the method further comprises a finishing step in which an edge region is removed to produce at least the leading and/or trailing edges of the aerofoil (paragraphs 0052-0066).
Regarding claim 21, Beckford discloses that the first and second panel contain titanium (paragraphs 0052-0066).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beckford (2005/0035183) in view of Thomas et al. (EP0549172A from IDS) and Umetani et al. (5,297,937 from IDS) as applied to claim 1 above, and further in view of Raybould et al. (2005/0011936).
Regarding claim 14, Umetani discloses that the braze material can comprise Ti, Cu, Ni, Zr (column 4 lines 25-28).  Umetani does not specifically disclose that the brazeis an alloy comprising aluminium and/or silver.  However, Raybould discloses a low cost braze for titanium that includes Ti, Ni, Cu, Zr, PM and M, where M may be Al or Si added to reduce the braze temperature (abstract, paragraph 0023).  To one skilled in the art at the time of the invention it would have been obvious to add known elements such as Al or Si to reduce the brazing temperature so not to damage the workpieces during brazing.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 8, prior art was not found that taught or suggested A method of forming a hollow aerofoil for a gas turbine engine, the aerofoil having a pressure surface and a suction surface, the method comprising the steps of: providing a first panel having a leading edge, a trailing edge, a tip edge extending between first ends of the leading edge and the trailing edge, and a root edge extending between second ends of the leading edge and the trailing edge opposite the first ends; laying a second panel over at least a part of the first panel, the second panel having a leading edge, a trailing edge, a tip edge extending between first ends of the leading edge and the trailing edge, and a root edge extending between second ends of the leading edge and the trailing edge opposite the first ends; providing a bonding material between a first joining region of the first panel and a second joining region of the second panel to form an aerofoil sub-assembly, wherein the first joining region of the first panel is spaced apart from the leading edge, the trailing edge, and the tip edge -3-App. No. 16/419,281 57502-317642 of the first panel so as to define a first unjoined region between the first joining region and the leading edge, the trailing edge, and the tip edge, and wherein the second joining region of the second panel is spaced apart from the leading edge, the trailing edge, and the tip edge of the second panel so as to define a second unjoined region between the second joining region and the leading edge, the trailing edge, and the tip edge; loading the aerofoil sub-assembly into a forming rig and performing a bonding step in which the temperature of the first panel, second panel, and bonding material is raised to a bonding temperature at which the first panel and the second panel are joined together; and performing a hot forming step to generate the shape of the pressure surface and suction surface; wherein the hot forming step and bonding step are performed in the same forming rig, wherein the first panel and the second panel remain unbonded in the first unjoined region and the second unjoined region.

Response to Arguments
Applicant’s arguments, see arguments, filed 3/2/2022, with respect to the 103a rejection have been fully considered and are persuasive.  The Examiner mistakenly labeled the wrong art for teaching the flat surfaces.  Thomas teaches the flat surfaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735